DETAILED ACTION
	This Office action details a non-final action on the merits for the above referenced application No.  Claims 18-35, and 37-53 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 Feb. 2021 has been entered.
 
Status of Claims
	Claims 1-17, and 36 are cancelled.  Claims 18, 21, 23, 26, 33, 35, 42-44, 48-50, and 52-53 are amended.

Response to Amendment
	The amendments filed on 16 Feb. 2021 have been entered.

Response to Arguments

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 18-35, and 37-42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ball et al. (US 2010/0145630 A1; published 10 Jun. 2010), in view of Mathis et al. (Anal. Chrom. Tech. Radiopharm. Chem.; published 1986) and Hirschman et al. (US .

Applicants Arguments
	Applicants assert that Mathis states that a useful technique for removing an interfering peak(s) without the need for gradient programming is the use of a stripper column between the injector and separation column in the position usually occupied by a guard column.  The device used shown in Fig. 6.5 is used in conjunction with a stripper column.  Mathis does include a stripper column, and Applicants previous arguments stands.  The cited references fail to render obvious claims 18, 33, and 42. Neither Ball, Mathis, nor Hirschman alone or combined fairly teach or suggest a rotary valve mechanism that switch between states so as to direct specific portions of the radiopharmaceutical solution through predefined pairs of input and output valve lines and provide that specific portion to specific components of the claimed radiopharmaceutical production and quality control testing system.  There is no specific teaching in Ball that this valve rotates to switch the modes, nor does this valve include different predefined pairs of input and output valve lines when in one mode of the others.
	
Applicant's arguments filed 16 Feb. 2021 have been fully considered but they are not persuasive. Ball does fairly teach and suggest a pumping mechanism configured to separate the sample radiopharmaceutical solution into a first portion, a second portion, and a third portion; a valve mechanism in downstream configuration with a pumping mechanism and configured to selectively receive at least two of the three portions of the sample radiopharmaceutical solution from the pumping mechanism; wherein said valve mechanism comprises a plurality of input and output valve lines; wherein said valve mechanism is configured to rotate at a predetermined angle to change configuration from state A to a state B .
At for example Fig. 12, Ball discloses and suggests a standard 6 port HPLC injection valve and arrangement 
    PNG
    media_image1.png
    264
    375
    media_image1.png
    Greyscale
.  See [0154]-[0155].  It is understood from Ball that while the HPLC injection valve is in one state (state B, injection mode), the sample radiopharmaceutical solution flows from line 1211 into the fixed volume loop and out into line 1208, whereby filling the HPLC sample loop with one portion and sending other portions to addition QC test, such as pH determination.  While the valve is in that state (state B), lines 1213 and 1206 are directly connected whereby fluid flows from the HPLC pump to the HPLC.  In addition, it is understood from Ball that switching the HPLC valve to another state (state A, loading mode) fluid flows from line 1213 into the fixed volume sample loop 1260 and then into line 1206 whereby the portion of the sample radiopharmaceutical solution loaded into the sample loop separates into molecularly distinct species.  While the valve is in that state (state A), lines 1211 and 1208 are connected.  It well-known to one of ordinary skill in the art that HPLC injection valves rotate between states, such as states A and B (see Dolan; LCGC; published 1985; cited below).  In addition, at for example [0197]-[0198], Hirschman teaches valve rotation at a predetermined angle.  I would have been have obvious to a person of ordinary skill in the art before the effective filing date to rotate the HPLC injection 
	Mathis only teaches the use of a stripper column as one embodiment.  Note that the instant claims do not preclude the use of a stripper column.  At for example 6.2,  Mathis teaches the components of a basic radio-HPLC system where the components include a HPLC column.  There is no mention of a stripper column in conjunction with the components of a basic radio-HPLC system as in Fig. 2.  At Fig. 6.4 Mathis teaches a 13N radiochromatogram showing the use of a SCX + AGX anion stripper separation.  Anions eluting at the void volume and masking neutral species were removed prior to analytical column with a 3-cm stripper column.  There is no teaching or suggestion in Mathis that stripper column should used for the radioproduction of [18F]FDG.  There is no mention of a stripper column in Ball.  At for example [0086], Ball teaches HPLC columns.


Claims 18-35, and 37-53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ball et al. (US 2010/0145630 A1; published 10 Jun. 2010), in view of Mathis et al. (Anal. Chrom. Tech. Radiopharm. Chem.; published 1986) and Hirschman et al. (US 2011/0178359 A1; published 21 Jul. 2011), in further view of Shao et al. (Appl. Radiat. Isot.; published 2011) for reasons cited in the Office action filed on 14 Sep. 2020.

	Applicants assert that neither Ball, Mathis, Hirschman, nor Shao alone or combined, fairly teach or suggest portions of rotary valve mechanism that can switch between states so as to direct specific portions of the radiopharmaceutical solution through predefined pairs of input and output valve lines and provide that specific portion to specific components of the claimed radiopharmaceutical production and quality control testing system.

16 Feb. 2021 have been fully considered but they are not persuasive. The teachings of Ball, Mathis, and Hirschman are not deficient for the reasons discussed above.  Shao discloses and suggests an in-line degassing unit.

New Grounds of Rejection

Claim Rejections - 35 USC § 103
Claims 18-35, and 37-53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ball et al. (US 2010/0145630 A1; published 10 Jun. 2010), in view of Mathis et al. (Anal. Chrom. Tech. Radiopharm. Chem.; published 1986), Hirschman et al. (US 2011/0178359 A1; published 21 Jul. 2011), and Shao et al. (Appl. Radiat. Isot.; published 2011), in further view of Dolan et al. (LC; published 1985; see attached 892).

	Ball et al. teach as discussed above and as discussed in the Office action filed on 14 Sep. 2020.
	Ball et al. do not expressly disclose a valve mechanism that is configured to rotate at a predetermined angle to change configuration from state A to state B.
	Mathis et al. teach as discussed above and as discussed in the Office action filed on 14 Sep. 2020.
	Hirschman et al. teach as discussed above and as discussed in the Office action filed on 14 Sep. 2020.
	Shao et al. teach as discussed above and as discussed in the Office action filed on 14 Sep. 2020.
	Dolan et al. teach sample injection valves (see title).  Dolan et al. teach that by injecting directly into the high pressure mobile phase stream, injection valves eliminate the need to stop mobile phase flow during injection.  The six port valve in Fig. 1 illustrates the basic design of all 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the system of Ball so that the valve mechanism is configured to rotate at a predetermined angle to change configuration from a state A to a state B for selectively directing the at least two to three portions of the sample radiopharmaceutical solution through different predefined pairs of input and output valves optionally wherein when the valve mechanism is in state B the third portion of the sample radiopharmaceutical solution is directed to a pH detector in communication with the valve mechanism configured to receive the third portion of the sample pharmaceutical, the pH detector determining the pH of the sample radiopharmaceutical solution from the third portion of the sample radiopharmaceutical solution as taught by Ball et al. and Dolan et al. because it would advantageously enable a standard 6-port HPLC injection valve capable of rotating between state and advantageous pH determination in conjunction with HPLC separation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618